DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the locking device having detent hooks and top having a locking device as claimed in the independent claim 1.
Regarding claim 1, the prior art of record, including a combination of Haberl et al. (DE 102017117042), Hincapie Montoya et al. (US 20200046582), and Lee (US 20090243307) disclose a locking device having detent hooks and top having a locking device relevant to the claimed invention, but fails to teach each and every limitation of the claims. Specifically, regarding claim 1, the prior art fails to teach a locking device for fixing a top of a convertible vehicle comprising an actuating portion and an engagement portion, the actuating portion comprising a locking hook pivotable between a cleared position and a closed position, wherein a securing element assumes a rest position and is pretensioned in the direction of a blocking position using a spring and that is secured in the rest position using a retaining element that is adjustable by way of a trigger element such that the securing element is released via the spring into the blocked position so that the securing element secures the locking hook in the closed position. One of ordinary skill in the art would not find it obvious to modify the locking device having detent hooks and top having a locking device of the prior art to be structured and to function as claimed in the instant application without the use of impermissible hindsight and/or destroying the references. Therefore, the prior art of record does not disclose the locking device having detent hooks and top having a locking device of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675